Citation Nr: 1132795	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO. 06-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for asbestos exposure syndrome and chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The Veteran had active service from February 1976 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which granted service connection for asbestos exposure syndrome and COPD and assigned a 10 percent disability evaluation. 

This matter was previously before the Board in December 2009 and remanded for further development. The matter was again remanded for further development in March 2011. 

The matter is now ready for appellate review. 


FINDINGS OF FACT

Residuals of asbestos exposure syndrome and COPD have not been manifested by Forced Expiratory Volume (FEV)-1 of 56 to 70 percent predicted, or FEV-1/Forced Vital Capacity (FVC) 56 to 70 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the Single Breath Method (SB) 56 to 65 percent predicted; nor has there been demonstration that maximum exercise capacity is less than 20 ml/kg/min oxygen consumption, with no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or use of outpatient oxygen therapy, at any time. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asbestos exposure syndrome and COPD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.97, Diagnostic Codes (DCs) 6600-6604 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Assist and Notify

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010). The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO sent the Veteran a letter in January 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for a lung disorder. Service connection was subsequently granted for asbestos exposure syndrome and COPD by rating decision in June 2005.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the May 2006 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claim for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003. 

In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. Additional VA treatment records were subsequently added to the claims files after the March 2011 remand, with no further evidence being identified by the Veteran. 

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed as part of the May 2006 statement of the case that an effective date would be assigned if any of his claim was granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159. The Veteran has been afforded multiple VA examinations in conjunction with this claim, including VA examinations conducted in accordance with December 2009 and March 2011 Board remands. The March 2011 remand noted that the Veteran's PFT results did not contain information with regard to the DLCO reading. It requested that an examination be performed which would incorporate such a reading. The Veteran was afforded an additional VA examination in April 2011. 

Relevant to the Veteran's current contentions as voiced through his representative, the examiner noted the results of a PFT examination performed in June 2010 and explained that the Dsb reading noted in the June 2010 results and the DLCO requested in the remand were one in the same. The examiner also addressed all other questions in the remand. 

Through his representative, the Veteran has argued that the Veteran was not afforded a VA PFT study as was required in the remand. As the Veteran has been afforded multiple VA examinations with regard to his claim and as the record contains sufficient evidence to properly decide the Veteran's claim, including all PFT study results necessary to properly rate the claim, the Board finds that the AMC has substantially complied with the Board's Remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

All available evidence that is pertinent to the claim has been obtained and there is sufficient medical evidence on file to decide the appeal. 

Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). The Veteran has been given ample opportunity to present evidence and argument in support of his claim. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).


Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847. Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a) (2010). 

The Final Rule Supplementary Information accompanying the above regulations, which became effective September 5, 1996, indicates that the test results to be used in determining the appropriate ratings are those produced after optimum therapy, i.e., post-bronchodilator. See Final Rule Supplemental Information 61 Fed. Reg. at 46, 720, 46, 723 (Sept. 5, 1996).

However, effective October 6, 2006, VA added provisions that clarify the use of PFT results in evaluating respiratory conditions. See 71 Fed. Reg. 52,459-01 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)). 38 C.F.R. § 4.96(d), titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions. If a DLCO(SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO(SB) test would not be useful or valid in a particular case. When the PFT results are not consistent with clinical findings, evaluation should generally be based on the PFT results. Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFT results. Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, than the pre-bronchodilator values should be used for rating purposes. When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test results that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

The Veteran is currently assigned a 10 percent rating for his asbestos exposure syndrome and COPD under 38 C.F.R. § 4.97, DCs 6000 and 6604. Under these DCs, a 10 percent evaluation is assigned when there is FEV-1 of 71 to 80 percent predicted, FEV-1/ FVC of 71 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.

A 30 percent rating is assigned when FEV-1 is between 56 and 70 percent of what was predicted; where FEV-1/ FVC is between 56 and 70 percent of what was predicted; or when DLCO (SB) is between 56 and 65 percent of what was predicted.

A 60 percent rating is assigned when FEV-1 is between 40 and 55 of what was predicted; where FEV-1/FVC is between 40 and 55 percent of what was predicted; where DLCO (SB) is between 40 and 55 percent of what was predicted; or where the maximum oxygen consumption is between 15 to 20 ml/kg/min (with a cardio-respiratory limit).

A 100 percent rating is assigned when FEV-1 is less than 40 of what was predicted; where FEV-1/FVC is less than 40 percent of what was predicted; where DLCO (SB) is less than 40 percent of what was predicted; where the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); where there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure; or where the veteran requires outpatient oxygen therapy.

The Veteran was afforded a VA examination in April 2005. The Veteran reported having a productive cough that produced yellow-green sputum and he reported that he was dyspneic. One flight of stairs caused him to have to rest and stop or his cough would be so severe that he could not go on. The Veteran was not receiving any treatment and there had been no incapacitations to that point. 

Physical examination revealed a normal respiratory tract. The Veteran was noted to be a smoker. Breath sounds were present but there were rales in the right anterior lung. Rales cleared after he coughed. There was no cor pulmonale, ventricular hypertrophy, or pulmonary hypertension. There was also no weight loss or gain. There was no restrictive lung disease noted on examination. The examiner diagnosed chronic bronchitis, COPD, and asbestos exposure syndrome. A chest x-ray was negative. 

April 2005 PFT results were as follows:

FVC was predicted at 4.11. Actual was 4.39 which was 91% of predicted.

FEV1 was predicted at 3.92. Actual was 3.05 which was 78% of predicted.

FEV1/FVC was predicted at 81. Actual was 69.

The examiner indicated that the Veteran had moderate obstructive lung defect. It was noted that the airway construction was confirmed by the decrease in the flow rate at peak flow and flow at 25%, 50%, and 75% of the flow course curve. FEV1 changed by 13% and FEF 25-75 changed by 10%. This was interpreted as a mild response to bronchodilator. 

The Veteran was afforded an additional VA examination in May 2005. It was noted that the Veteran had a productive cough with white sputum. There was no hemoptysis or anorexia. The Veteran had to stop after one flight of stairs and take time to rest or he would become so dyspneic that he had to sit down and rest awhile. If he rested after going up one flight of stairs then the cough would not start and he would have no serious dyspnea. The Veteran indicated that he did work and that about four times per day he would cough, which would last for about 5 minutes. This did not bother his work or his daily activities and did not incapacitate him at all except for the five minutes that he was coughing. 

Physical examination of the lungs revealed decreased respiratory movement. There were rales in the right lung anteriorly and posteriorly, which were partially eradicated following coughing. Diagnoses of chronic bronchitis and history of asbestos exposure were rendered. A chest x-ray was negative. 

May 2005 PFT results were as follows:

FVC was predicted at 4.78. Actual was 4.86 which was 102% of predicted.

FEV1 was predicted at 3.89. Actual was 3.31 which was 85% of predicted.

FEV1/FVC was predicted at 81. Actual was 68.

The examiner indicated that the Veteran had moderate obstructive lung defect. It was noted that the airway construction was confirmed by the decrease in the flow rate at peak flow and flow at 25%, 50%, and 75% of the flow course curve. FVC changed by 12%, FEV1 changed by 13%, and FEF 25-75 changed by 17%. This was interpreted as a significant response to bronchodilator. 

In December 2009, the Board remanded this matter for additional development, to include a VA examination. 

In June 2010, the Veteran underwent additional PFT studies. PFT results were as follows:

FVC was predicted at 4.95. Actual was 4.32 which was 87% of predicted.

FEV1 was predicted at 3.81. Actual was 3.02 which was 79% of predicted.

FEV1/FVC was predicted at 77. Actual was 70 which was 90% of predicted. 

Dsb was predicted at 32.32. Actual was 26.82 which was 83% of predicted. 

Dsb (adj) was predicted at 32.32. Actual was 25.59 which was 79% of predicted

The examiner reported that FEV1 and FEV1/FVC were reduced and the FVC was normal. It was also noted that the Veteran had a response to inhaled bronchodilator. The examiner further noted that the FRC and TLCV were normal as was the diffusing capacity. The examiner stated that the Veteran had a mild obstructive defect with a bronchodilator response and that gas trapping was present. 

The Veteran was afforded an additional VA examination in December 2010. At that time, the Veteran was noted to have chronic bronchitis. The Veteran indicated that his cough had continued to worsen. He coughed throughout the day and night but did not bring up anything. He had also become progressively short of breath and he could not walk more than a flight of stairs without becoming short of breath. He stated that 5 years previously he could walk a flight of stairs without a problem. He was on a daily bronchodilator and an inhaled anti-inflammatory. The Veteran did not use parenteral steroids or other immunosuppressive drugs. He had no side effects from treatment and his treatment response was described as fair. Some symptoms remained after treatment but it was improved. The Veteran stated that coughing and wheezing only improved for two to three hours after using his inhaler. He had no history of dizziness, syncope, fatigue, or hypertension. He reported a history of angina and dyspnea. 

The Veteran did not have a history of non-anginal chest pain, hemoptysis, anorexia, night sweats, cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension, but reported having had a history of nonproductive cough, wheezing, dyspnea, fever, and bronchiectasis. He cough was daily and near constant and he had daily wheezing. The Veteran also had dyspnea at rest. 

Physical examination revealed no evidence of congestive heart failure or pulmonary hypertension. The Veteran had abnormal wheezes and prolonged expiration of the left and right side. He had inspiratory and expiratory wheezing more in the anterior lung fields and worse with forced expiration. He did not have any attacks. Chest expansion was normal. There were no conditions associated with pulmonary restrictive disease. There was also no chest wall scarring or deformity of the chest wall. The Veteran did not have significant weight loss or malnutrition. 

Chest x-ray revealed a normal size heart with no significant lung abnormality and no pleural effusions. The examiner noted that the Veteran had no significant cardiopulmonary changes. The examiner noted findings made at the time of the June 2010 PFT studies. 

The examiner diagnosed COPD and asthma. He indicated that the Veteran became easily winded and had to take breaks every five to ten minutes when doing strenuous activities like cutting trees. He had a lack of stamina. The examiner noted that the Veteran had to use a respiratory mask if he worked outside or breathing would get very difficult. He indicated that it took longer to do outdoor chores due to breathlessness. 

The examiner noted that the Veteran worked for the Department of Transportation as a dump truck driver and performing other duties as needed. He had lost less than one week of work in the past year. He had not been ill and was able to rest on the job because other employees gave him a break as he needed it. The examiner stated there was no evidence of pulmonary hypertension and no prominence of the right ventricle on chest x-ray. There was also no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy. 

In conjunction with the Board remand, the Veteran was afforded the requested VA examination in April 2011. The Veteran reported that his breathing condition had become progressively worse. He was taking a daily inhaled bronchodilator and a daily inhaled anti-inflammatory. The Veteran did not use oral or parenteral steroids or other immunosuppressive drugs. The Veteran had no side effects from current treatment and good response from treatment. 

He had no history of hypertension, dizziness, syncope, angina, or fatigue. History was positive for dyspnea on mild exertion. The Veteran had a positive history for nonproductive and productive cough, wheezing, dyspnea, non-anginal chest pain, and bronchiectasis. The nonproductive cough was near constant and the productive type cough was clear. The Veteran had constant wheezing and dyspnea on mild exertion. 

The non-anginal chest pain occurred at rest with the pain being relieved by gulping ice water. There was no weight change. Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension. Pulmonary examination revealed no findings of abnormal breath sounds. The examiner noted no dyspnea while accompanying the Veteran fifty yards down the hallway at a brisk pace. There were no upper airways noises or wheezing on examination. Chest expansion and diaphragm excursion were normal. There was no chest wall scarring or deformity of the chest wall. There were also no signs of weight loss or malnutrition. Chest x-rays revealed a normal size heart and slight major fissure thickening of undetermined significance. Small effusion was possible. There was no evidence of right ventricular hypertrophy. 

The examiner reported the results of the June 2010 PFT studies. As it related to the Dsb reading, the examiner indicated that Dsb stood for single breath diffusion of carbon monoxide which was an alternate for DLCO, with the readings being one in the same. Dsb (adj) was adjusted for the Veteran's hemoglobin. 

The examiner diagnosed COPD. He noted that the Veteran was assigned different duties as a result of his breathing problems. As to activities of daily living, the Veteran had to wear a mask when mowing the lawn and had shortness of breath with anything he did, having to stop and catch his breath. He would become short of breath with certain activities at work. The Veteran was noted to be employed as a truck driver on a full-time basis and had missed less than one week of work over the past year. There had been no change since the last examination. There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy. 

As noted above, under either DC 6600 or 6604, to warrant a disability rating of 30 percent, the pulmonary function test results must show FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) at 56 to 65 percent predicted. At the time of the Veteran's April 2005 PFT studies, FEV1 was 78% of predicted, while FEV1/FVC was predicted at 81 and actual was 69, equating to 85% of predicted. May 2005 PFT studies revealed FEV1 of 85% of predicted, and a predicted reading of 81 and an actual reading of 68, equating to 85% of predicted for FEV1/FVC. June 2010 PFT results revealed FEV1 was 79% of predicted, FEV1/FVC was 90% of predicted, Dsb was 83% of predicted, and Dsb (adj) was 79% of predicted. There has also been no demonstration that maximum exercise capacity is less than 20 ml/kg/min oxygen consumption, and no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or the use of outpatient oxygen therapy.

The criteria for an evaluation in excess of 10 percent for asbestos exposure syndrome and COPD have not been met or approximated at any time during the appeal period. 


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.

The Veteran's asbestos exposure syndrome and chronic obstructive pulmonary disease are contemplated in the rating schedule. The disability has also not required any recent periods of hospitalization. While the Veteran has reported that his breathing problems prevent him from performing certain jobs at work, he maintains full-time employment. 

The criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial disability evaluation in excess of 10 percent for asbestos exposure syndrome and COPD is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


